Citation Nr: 1442635	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO. 08-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In November 2010, the appellant testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a July 2012 decision, the Board denied the appellant's claim on appeal herein.  The appellant appealed the Board's July 2012 decision to the Court of Appeals for Veterans Claims (the Court).  In an April 2014 Memorandum Decision, the Court vacated the July 2012 Board decision.  The appellant's claim has been returned to the Board for compliance with the instructions of the Court's April 2014 Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the appellant's claim.

As noted above, in an April 2014 Memorandum Decision, the Court vacated the Board's July 2012 denial of the appellant's claim and remanded the claim for further consideration.  In light of the instructions of the Court's April 2014 Memorandum Decision, the Board concludes that further evidentiary development is necessary for proper adjudication of the appellant's claim.  In essence, the Court's Memorandum Decision concluded that the appellant's claim must be remanded because the medical opinion obtained by the VA did not substantially comply with the Board's May 2011 remand directives, nor was an adequate rationale provided.  Additionally, the Board did not consider the effect, if any, that the Veteran's subsequently service-connected posttraumatic stress disorder (PTSD) had on the cause of his death.

In this regard, the Board notes that the June 2011 examiner did not comply with the May 2011 remand directives when she failed to cite additional sources supporting her opinion (although it is unclear whether she relied on any such sources).  Further, the examiner did not provide any rationale for her conclusion that the Veteran's epilepsy did not cause or contribute to his death.  As such, remand is necessary in order to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an opinion as to whether the Veteran's cause of death is causally or etiologically related to military service or if his service-connected epilepsy, hearing loss, or PTSD caused or contributed materially or substantially to the Veteran's death, to include whether the epilepsy, hearing loss, or PTSD aggravated the Veteran's cardiac disorders, beyond their natural progression.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's cause of death was causally or etiologically related to a disease, event, or injury during his military service? 

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected epilepsy, hearing loss, or PTSD aggravated, i.e., increased in severity beyond normal progression, the Veteran's cardiac disorders and/or pneumonia? 

c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected epilepsy, hearing loss, or PTSD otherwise caused or contributed materially or substantially to the Veteran's death?

A rationale for any opinion advanced should be provided.  In the event that the examiner relies on outside references in forming their opinion, they should state what sources were consulted.  Should the examiner require a consulting opinion from a specialist in any field, he or she should seek such opinion and document the information/opinion obtained in the report. 

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated, to include all evidence received since the August 2008 statement of the case.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



